Citation Nr: 1206088	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-44 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, claimed on an aggravation basis.

2.  Entitlement to service connection for residuals of left foot surgery, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for bunions of both feet, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for a right foot condition, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the April 2008 decision, the RO denied service connection for posttraumatic stress disorder (PTSD), bunions, flatfeet, left foot surgery, and a right foot condition.  The Veteran filed a notice of disagreement (NOD) in August 2008. 

In a September 2010 rating decision, the RO granted the Veteran's claim for service connection for PTSD, which represents a full grant of the benefits sought with respect to this issue.  Hence, this matter is not before the Board for consideration.

In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.

The claims file reflects that the Veteran had claims pending for a total disability rating based on individual unemployability (TDIU) and for increased compensation based on an additional dependent (K.L.).  A review of the Virtual VA system reflects that the Veteran's claim for increased compensation based on an additional dependent (K.L.) was granted in October 2011, and her claim for a TDIU was granted in February 2011.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that her bilateral pes planus was aggravated during service.  She also claims that the residuals of left foot surgery, bilateral bunions, and right foot condition are secondary to her pes planus.  See 38 C.F.R. § 3.310(a), (b) (service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disability). 

Prior to entry into service, a June 1976 Report of Medical Examination reflects that she had second degree pes planus; she denied foot trouble on the Report of Medical History.  At entrance, the June 1977 Report of Medical Examination reflects that she had first degree pes planus; she denied foot trouble on the Report of Medical History.  As the Veteran's pes planus was noted at entry into service, the presumption of sound condition did not attach.  38 U.S.C.A. § 1111 (veterans are presumed sound except for disorders noted at time of entry.  The issue in this case with regard to pes planus is thus whether this preexisting disorder was aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

During the October 2011 Board hearing, she testified that her pes planus was asymptomatic prior to service (Hearing Transcript, pg. 4).  During service she said that she developed a cyst from running in boots and had surgery to remove the cyst.  Id.  After the surgery, she said that she began having foot trouble and was given physical training (PT) profiles.  Id.  Post-service, she said that she continued to experience pain in her feet but did not seek treatment because she was dealing with drug addiction (Hearing Transcript, pg. 6).  At discharge, the May 1980 Report of Medical Examination reflects that her feet were normal; it was noted that a ganglion cyst was removed from the dorsum of her left foot in June 1978.

The Board notes that the claims file does not include the records relating to the June 1978 left foot surgery.  During the October 2011 hearing, the Veteran's attorney offered to submit these records if they were not included in the claims file.  These records are pertinent to the claims on appeal and an attempt should therefore be made to obtain them.

The Board also notes that there are outstanding VA treatment records that have not been associated with the claims file.  Currently, the claims file includes VA treatment records dated from June 2004 to November 2006, from February 2007 to October 2007, and from March 2009 to September 2010.  A review of the Virtual VA system reflects that additional VA treatment records have been added, but not associated to the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, given the in-service evidence of pes planus and the surgical removal of a ganglion cyst from the left foot, and the Veteran's lay statements concerning increased pain during service and continuity of symptomatology since service, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any service treatment records associated with the June 1978 surgical removal of a ganglion cyst from the Veteran's left foot.  This should include directly requesting these documents from the Veteran and her attorney.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  All efforts to obtain these records must be noted in the claims file.

If it is determined the records do not exist, or that the custodian of records does not have any such records, a determination must be made as to whether additional requests would be futile.  This determination must be noted in the claims file.

If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain and associate with the claims file all outstanding records of VA evaluation and/or treatment for the Veteran's feet, including all pertinent records in the Virtual VA system.  Currently, the claims file includes VA treatment records dated from June 2004 to November 2006, from February 2007 to October 2007, and from March 2009 to September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA podiatry examination to assess the nature and etiology of her bilateral pes planus, bunions, residuals of left foot surgery, and right foot condition.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

With respect to the Veteran's pes planus, the examiner is requested to render an opinion as to whether there was any increase in the disability in service.  If the answer to the question is yes, the examiner should render an opinion as to whether the increase was due to the natural progress of the disease or due to service.
 
The examiner should also clearly identify all other current chronic disabilities associated with the Veteran's feet, to include bunions, residuals of left foot surgery (removal of a ganglion cyst), and a right foot condition.  

With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or aggravated by service.  

If it is determined that the Veteran's pes planus was aggravated by service, with respect to each diagnosed disability, the examiner is asked whether the disability is caused or aggravated by the in-service aggravation of pes planus.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

